Citation Nr: 0804814	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-14 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Entitlement to service connection for dental disability 
due to dental trauma, including loss of teeth, for 
compensation purposes.

4.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from February 1988 to November 
1991.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

In June 2007, the appellant testified during a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of that hearing is of record. 

The veteran perfected an appeal for the issue of entitlement 
to service connection for a bilateral knee disability, but he 
expressed his desire to withdraw this claim in a signed 
statement received by the Board in June 2007 and on the 
record at the June 2007 Travel Board hearing.  (See 
Transcript "T." at 2.)  As such, this issue is not for 
consideration in this decision.  However, the other issues on 
appeal continue as reflected on the title page.

Additionally, in the June 2007 statement, the veteran 
expressed his desire to reopen a claim of entitlement to 
service connection for bilateral pes planus.  Further, at the 
June 2007 hearing, the veteran raised the claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  The veteran also appears, at his 
June 2007 Travel Board hearing, to be making a claim of 
entitlement to VA outpatient dental treatment.  See Mays v. 
Brown, 5 Vet. App. 302 (1993) (finding that a claim for 
service connection for a dental disorder is also a claim for 
VA outpatient dental treatment).  As the RO has not yet 
adjudicated these issues, they are not properly before the 
Board; hence, these matters are referred to the RO for 
appropriate action. 


The issue of entitlement to service connection for a neck 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an unappealed May 1995 rating decision (veteran was 
notified on May 12, 1995), the RO denied the veteran's 
original claim of entitlement to service connection for a low 
back disability on the basis of no permanent residual 
disability.

2.  Evidence added to the record since the May 1995 rating 
decision does not provide a reasonable possibility of 
substantiating the claim for service connection for a low 
back disability.

3.  In an unappealed April 2002 rating decision, the RO 
denied the veteran's request to reopen a claim of entitlement 
to service connection for PTSD, which was originally denied 
(in May 1995) on the basis of no credible supporting evidence 
of an in-service stressor.

4.  Evidence submitted subsequent to the April 2002 rating 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
of service connection for PTSD.

5.  The veteran engaged in combat with the enemy and was 
awarded the Combat Infantryman Badge (CIB).

6.  The competent evidence of record causally relates the 
veteran's PTSD diagnosis to his active military service.

7.  Chronic residual dental disability due to trauma is not 
shown by current medical evidence nor does competent medical 
evidence relate any current extraction of teeth to service.


CONCLUSIONS OF LAW

1.  The RO's May 1995 rating decision is final as to the 
claim of service connection for a low back disability.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been received since the 
May 1995 rating decision and the veteran's claim for service 
connection for a low back disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The RO's April 2002 rating decision is final as to the 
petition to reopen a claim of service connection for PTSD.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

4.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  

5.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).

6.  Dental disability due to trauma, including loss of teeth, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.381, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established new requirements 
with respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

As the decision herein reopens the claim for service 
connection for PTSD, and awards service connection for such, 
further discussion with regard to VA's duties to notify and 
assist relative to the PTSD claim would serve no useful 
purpose.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  The determination to 
reopen the claim for service connection constitutes a full 
grant of that portion of the claim.  Hence, there is also no 
reason to belabor the impact of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), on this matter, as any error in notice timing 
and content is harmless.  With regard to the underlying claim 
of service connection for PTSD, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be discussed further.  

The immediate discussion will address VA's duties under the 
VCAA with regard to the veteran's claim for service 
connection for dental disability due to trauma, including 
loss of teeth, and the petition to reopen the claim for 
service connection for a low back disability.  

Regarding the veteran's petition to reopen the claim for 
service connection for a low back disability, and claim for 
service connection for dental disability due to trauma, VA 
satisfied its duty to notify as to the claims by means of a 
January 2005 letter from the RO to the appellant.  The letter 
informed him of what evidence was required to substantiate 
each claim and of his and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
pertinent evidence and/or information in his possession to 
the AOJ.  The January 2005 letter also referenced the 
previous final denial of a claim for service connection for a 
low back condition in May 1995 and noted that the service 
connection claim was denied because the evidence did not show 
a permanent residual of a back condition after service.  A 
March 2006 letter also informed the veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.   

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
Travel Board hearing.  The Board has carefully reviewed his 
statements and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.

In this case, the veteran has not submitted competent medical 
evidence that he suffers from dental trauma or residuals 
thereof in any way associated with an established event, 
injury, or disease in service.  Under these circumstances, 
there is no duty on the part of the VA to provide a medical 
examination, because as in Wells v. Principi, 326 F. 3d 1381 
(Fed. Cir. 2003), the veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorder in question, and further substantiating evidence 
suggestive of a link between his active service and the 
current disorder, if shown.  The veteran has not done so, and 
no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record as a whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain evidence that establishes that the 
veteran has dental trauma that is related to service.

The Board acknowledges the veteran's testimony, as will be 
discussed in greater detail below, that he was kicked in the 
mouth and sustained dental trauma.  The Board finds such 
statements to be credible.  Even so, there is no competent 
evidence that current "disability or symptoms may be 
associated with the claimant's active military . . . 
service."  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Under these circumstances, the Board 
believes that a VA examination is unnecessary.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.
New and material evidence

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefines the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
petition to reopen claims of service connection for a low 
back disability and PTSD was received in 2004.  As such, the 
amended provision is for application in this case and is set 
forth below.

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  Regarding the 
veteran's petition to reopen the claim for service connection 
for a low back disability, the RO, as noted in the August 
2005 rating decision, reopened the claim.  It then denied 
this claim as it stated the evidence did not show a low back 
condition was incurred in or aggravated by military service.  
Regarding the veteran's claim for service connection for 
PTSD, the RO noted in the August 2005 rating decision on 
appeal that the service connection claim was considered 
reopened, but it determined that that the claim could not be 
granted on the merits as the available evidence was 
inadequate to establish that a stressful in-service 
experience occurred.  Nevertheless, the question of whether 
new and material evidence has been received to reopen each 
claim must be addressed in the first instance by the Board 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate it on a de novo basis. 
 See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see 
also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, this is where the Board's analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 
F.3d at 1383.  The Board has characterized the claims 
accordingly.

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Discussion

Historically, a May 1995 rating decision denied the veteran's 
claim seeking service connection for a low back disability 
and a psychiatric disorder, including consideration of the 
criteria necessary to establish PTSD.  The RO, in 1995, 
acknowledged that the veteran's service medical records 
showed treatment for back pain, but it determined that the 
back pain was shown to be a temporary condition which 
resolved with treatment, and no permanent residual low back 
disability was shown after service.  Regarding the claim for 
service connection for a psychiatric condition, the 1995 
rating decision noted that a VA examiner diagnosed the 
veteran with mild PTSD and major depression.  However, the RO 
determined that service connection was not warranted for a 
psychiatric condition, to include PTSD, because there was no 
evidence concerning the veteran's history of a stressful in-
service event.  The veteran was notified of the May 1995 
rating decisions via a letter dated May 12, 1995.  The 
appellant did not perfect an appeal of this decision, and it 
became final.  38 U.S.C.A. § 7105.  The most recent final 
denial in this case regarding PTSD was an April 2002 rating 
decision which declined to reopen the veteran's claim because 
it noted an April 2001 private medical report submitted by 
the veteran showed a PTSD diagnosis, but it did not describe 
an in-service stressor related to the currently diagnosed 
condition.  Therefore, the RO found that material evidence 
had not been received.  The veteran did not appeal the April 
2002 decision and it became final.  Id. 

The Board will now review the evidence of record at the time 
of the last final denial for a low back disability in May 
1995.  A clinical evaluation upon enlistment in February 1988 
noted a normal spine.  Service medical records, dated in June 
1989, show that the veteran was seen for complaints of back 
pain, after filling sand bags, and pulled back muscles.  The 
assessment was "muscle strain."  The veteran was also seen 
again in November 1989 with complaints of back pain.  The 
veteran stated that he was doing "PT."  Physical 
examination revealed palpable spasm with an impression of 
muscle strain.  In June 1991, the veteran was seen for 
complaints of pain in both of his knees, ankles, heels, and 
back.  Objective examination of his back was negative for 
weakness on heel-toe walk and with bending at the waist.  He 
was positive for weakness with deep knee bend.  No assessment 
was given regarding his back.  A September 25, 1991 service 
medical record notes that the veteran fell yesterday and 
struck his back, but he did not go to the emergency room.  He 
complained of stiffness and decreased range of motion.  The 
assessment was mechanical/blunt trauma.  The Board notes that 
a document of record, dated November 21, 1991 and signed by 
the veteran, indicated that he waived his separation physical 
examination.  Regarding a psychiatric condition, the 
veteran's service medical records are negative for related 
complaints, treatment or findings.

Post-service private medical records from Lapeer Regional 
Hospital show that the veteran was seen in late October 1993 
for complaints of back pain.  The private medical record, 
dated October 28, 1993, indicated that the veteran slipped 
and injured his back at work.  It was noted that the veteran 
had a prior history of back injury.  After performing a 
physical examination, physician provided a clinical 
impression of acute lower back pain.  An X-ray of the 
veteran's lumbar spine was normal.  Another private medical 
record, dated October 29, 1993, noted a diagnosis of 
lumbosacral strain with sciatic nerve irritation on the left. 

A report of a post-service VA general medical examination 
performed in April 1995 noted that the veteran complained of 
pain in his low back, primarily on the left.  He also noted 
his legs and feet become numb at times and the numbness can 
involve either leg.  He related all of his problems to being 
a paratrooper in the military.  Examination of the lumbar 
spine revealed flexion to 90 degrees and extension to 30 
degrees with tenderness over the left sacroiliac joint and 
mild spasm of the left paraspinal supporting muscles.  
Straight leg raise produced pain in the left lumbar region at 
90 degrees bilaterally.  Patrick's (test) produced pain in 
the left lumbar region bilaterally.  The Lasegue's maneuver 
was negative.  The impression was pain the low back, no cause 
found.  Numbness of the right arm and leg, no cause found and 
no evidence for a nerve entrapment found.  

A post-service VA mental examination in April 1995 diagnosed 
the veteran with PTSD.  The Board notes that the examination 
report indicated that the veteran's claims folder was not 
available and that the veteran was the only source of 
information.  The VA examiner noted that veteran was 
diagnosed with PTSD because he thinks that "he was crying 
about how much the Iraqis were blown up, how much he killed 
from hole to hole and he has nightmares and he has 
flashbacks" with guilt of survival.  Additionally, an April 
2001 treatment report from Dr. B.B. diagnosed the veteran 
with PTSD in accordance with DSM-IV.  A VA psychiatric 
assessment in February 2002 diagnosed the veteran with PTSD 
after taking a history from the veteran and performing a 
mental examination.  The psychiatric assessment report noted 
that the veteran was in combat in the Gulf War.  The veteran 
reported that he had seen some of his friends die in action 
and had been exposed to chemical warfare used by the Iraqis.  

The evidence added to the record subsequent to the most 
recent denial for a low back disability, includes an April 
2001 VA general medical examination that revealed a normal 
physical examination.  A July 2004 VA outpatient treatment 
record noted increasing pain in the veteran's back.  The 
assessment was low back pain/radiculopathy, lot of muscle 
spasm, with history of degenerative arthritis in the back and 
injury while in the service.  An August 2004 VA examination 
treatment record noted complaints of chronic back discomfort 
with an assessment of low back pain.  In a May 2005 
statement, the veteran noted that his service medical records 
showed that his back condition happened during service.  At 
the June 2007 Travel Board hearing, the veteran testified 
that he injured his back after he jumped out of a plane and 
landed on a boulder, on the small of his back.  (T. at 17-
18.)

After a review of the evidence submitted by the veteran since 
the last final denial for a low back disability, the Board 
finds that it is cumulative and redundant of the evidence of 
record at the time of the last prior final denial and it does 
not raise a reasonable possibility of substantiating the 
claim.  The new evidence received, as described above, shows 
that the veteran suffers from a current low back disability.  
However, the record is still void of competent medical 
evidence of record linking any current low back disability to 
his period of active duty.  The Board notes the July 2004 VA 
outpatient treatment record noted a back injury in service, 
but evidence of an in-service back injury was of record at 
the time of the last final denial in 1995.  Further the July 
2004 VA treatment record did not relate his current low back 
disability to service.  The only evidence doing so consists 
of the veteran's statements to that effect.  Although the 
veteran's statements are presumed credible as to his symptoms 
in service, since the veteran is not a medical expert, he is 
not competent to express a probative opinion regarding 
medical causation of any current disability, and, thus, his 
opinion to that effect lacks probative value.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Further, the Board 
finds that the veteran's statements do not raise a reasonable 
possibility that the low back condition is linked to service 
when considered in conjunction with the record as a whole.  
Moreover, his statements are cumulative of contentions 
considered in the prior final denial.

In the absence of clinical evidence establishing a nexus to 
service, the Board concludes that the additional evidence is 
not new and material and the claim to reopen a low back 
disability is denied.  Accordingly, the Board finds that an 
element of a service connection claim that was missing at the 
time of the prior final denials remains deficient, namely 
medical evidence that the veteran has a current low back 
disability that is related to his active military service.  
As such, the Board finds that new and material evidence has 
not been received to reopen a claim for service connection 
for a low back disability.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2007), but does not find that the evidence is of such 
approximate balance as to warrant its application.

The Board will now turn to the evidence added to the record 
subsequent to the last final denial for service connection 
for PTSD in April 2002.  The record contains the veteran's 
testimony at the June 2007 Travel Board hearing.  At this 
hearing, the veteran testified that he received enemy fire at 
the El Soledad Air Base.  He also testified that while he was 
at the Riyadh Airport a SCUD missile hit the airport.  (T. at 
3.)  He also testified to being in involved in approximately 
eight firefights.  (T. at 4.)  He further testified that such 
firefights resulted in casualties and him receiving the 
Combat Infantryman Badge (CIB).  (Id.)  The Board finds this 
testimony had not been submitted before to agency decision-
makers, and is not cumulative and redundant because it 
relates to the veteran's in-service stressors behind his 
clinical diagnosis of PTSD.  Thus, it is new.

As the aforementioned testimony provides evidence that the 
veteran's suffered traumatic event in-service that resulted 
in him being awarded the CIB, it relates to an unestablished 
fact necessary to substantiate the claim.  The Board notes 
that the additional testimonial evidence also raises a 
reasonable possibility of substantiating the claim as the 
additional evidence regarding his award of the CIB relates to 
the reason that the RO had previously denied his claim for 
PTSD-that there was no in-service stressor related to his 
diagnosis of PTSD.  See 38 C.F.R. §§ 3.156(a) and 3.310.  The 
credibility of the newly submitted evidence is presumed in 
determining whether or not to reopen a claim.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Accordingly, the 
additional evidence is also material.  As new and material 
evidence has been received, the claim for service connection 
for PTSD is reopened.

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for PTSD, the 
claim is reopened, and the appeal is allowed to this extent.  
Below, the Board will consider the reopened claim of service 
connection for PTSD on the merits, de novo.


Service connection
Legal criteria 

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110 and 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is normally required.  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Service connection - requirements for dental benefits

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in § 
17.161 of this chapter.  38 C.F.R. § 3.381(a) (2007).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c). 

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

I.  PTSD 

Having reopened the veteran's claim for service connection 
for PTSD, the Board must now consider the underlying claim on 
the merits.  To establish entitlement to service connection 
for PTSD, in particular, there must be medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in combat with the enemy.  Where it is determined, through 
recognized military citations or other supportive evidence, 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of his service, his lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (as amended by 64 Fed. Reg. 
32,807-32,808 (1999)) (effective March 7, 1997) (implementing 
the decision in Cohen v. Brown, 10 Vet. App. 128 (1997)); see 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).  However, where the veteran 
did not engage in combat or the claimed stressor is non 
combat-related, the record must contain service records or 
other credible sources that corroborate his testimony as to 
the occurrence of the claimed stressor.  See Moreau v. Brown, 
9 Vet. App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. Cir. 
1997).

VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. 
Reg. 6,256-6,258 (2000).  The General Counsel also indicated 
that the determination of whether a veteran engaged in combat 
with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of 
any ordinary indicators of combat service may, in appropriate 
cases, support a reasonable inference that he did not engage 
in combat; such absence may properly be considered "negative 
evidence" even though it does not affirmatively show that he 
did not engage in combat.  Id.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
statements or testimony as to the occurrence of the claimed 
stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); see also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

A review of the official military documentation contained in 
the veteran's claims file reveals that the veteran received 
the Combat Infantryman Badge.  See DD Form 214.  Therefore, 
the Board finds that the veteran engaged in combat with the 
enemy and can be considered a combat veteran within the 
meaning of 38 U.S.C.A. § 1154(b).

The provisions of 38 U.S.C.A. § 1154 (West 2002) "make it 
abundantly clear that special considerations attend the cases 
of combat veterans."  Jensen v. Brown, 19 F.3d 1413, 1416 
(Fed. Cir. 1994).  Section 1154(b) provides as follows:  

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.  

Nevertheless, the veteran must meet his evidentiary burden 
with respect to service connection.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  In Beausoleil v. Brown, 8 
Vet.App. 459, 464 (1996), the Court recognized that, while 
§ 1154(b) relaxed the evidentiary requirement as to the 
evidence needed to establish an injury in service, there is 
essentially no relaxation as to the question of nexus of 
current disability to service, which requires competent 
medical evidence.  

The Board again notes that if combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Zarycki, 6 Vet. App. at 98.  
Here, the  Board finds that the veteran's statements in the 
record as well as his testimony during his June 2007 hearing 
regarding his combat-related stressors to be credible and 
consistent with the circumstances of his military combat 
activity and there is no clear and convincing evidence to the 
contrary.

Thus, the next inquiry is whether the veteran has a current 
PTSD diagnosis and whether such diagnosis is causally related 
to the veteran's combat service.  The record reflects that in 
a February 2002 VA psychiatric assessment, the examiner 
indicated that the veteran had PTSD.  The diagnosis of PTSD 
was made following an assessment of the veteran and a 
discussion of his Persian Gulf War-related stressors.  The 
Board finds the February 2002 psychiatric assessment to be 
both competent and probative and as well as based on an 
accurate, factual premise.  As such, the Board finds that 
finds that the veteran's diagnosis of PTSD is based on 
combat-related stressors.

Therefore, because the veteran has been diagnosed as having 
PTSD, which is linked to his in-service combat experiences in 
the Persian Gulf War, and resolving all doubt in the 
veteran's favor, the Board finds that the evidence of record 
is sufficient to support a finding of service connection for 
PTSD.  Accordingly, the veteran's claim for service 
connection for PTSD is granted. 



II.  Dental trauma, to include loss of teeth

The question that must be addressed is whether the veteran 
has a dental disability due to dental trauma for which 
service connection for compensation purposes may be granted; 
that is, if he has a current dental disability that was 
either incurred in or aggravated by his active service.  

This question must be answered in the negative.  A review of 
the complete medical record, which includes both in-service 
and post-service medical evidence, shows that upon entrance 
to service, in February 1988, a dental clinical evaluation 
was acceptable.  A DA Form 3647, inpatient treatment record 
dated in February 1990, revealed that the veteran had teeth 
#1, 16, and 32 extracted.  It was noted that these three 
teeth were impacted.  The only evidence of record referencing 
the presence of a dental disability due to in-service trauma 
is the veteran's own statements and testimony, to the effect 
that a fellow soldier attacked him while they were traveling 
in the back of a deuce-and-a-half truck during training at 
Fort Bragg.  (T. at 10-11.)  The veteran asserts that the 
other serviceman kicked him in the mouth.  (T. at 11.)  He 
noted that this incident occurred in 1989.  (Id.) He stated 
that he went to Womack Army Hospital and had approximately 14 
to 26 stitches on the inside and outside of his mouth.  He 
also testified that he lost some teeth.  (T. at 12.)   He has 
not identified with specificity which teeth he lost due to 
the in-service trauma.  Likewise, he has not submitted any 
medical evidence identifying the dental disability for which 
he is seeking service connection, nor has he put VA on notice 
that any such clinical evidence is available and could be 
obtained.   See VA Form 70-3101-4 (noting that the veteran's 
medical and dental records from his period of active duty 
were available).

In addition, the post-service medical evidence does not 
indicate the presence of any dental problems that have been 
deemed to be the residuals of dental trauma, or that have 
been in any manner related to the veteran's active service.  
While recent medical evidence shows that he has been accorded 
dental surgery for the extraction of teeth #10, 11, 12, and 
19, the reason for the extraction of these teeth was not 
provided.  See March 31, 2005 VA dental service oral surgery 
note; see also March 7, 2005 VA dental consultation note.  
This evidence does not show that such problems have been 
found to represent, or have been considered to be, residuals 
of dental trauma.  38 C.F.R. § 3.381.

While implicit in the veteran's claim is his contention that 
he does currently manifest dental impairment that is the 
product of in-service dental trauma, laypersons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis of a dental 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (noting that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Any such statements as to a dental disability 
offered in support of the veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board because dentistry is a highly specialized field and the 
record does not indicate the veteran has been trained in this 
field.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  Moreover, symptoms such as pain alone, without a 
finding of an underlying disorder, cannot be service-
connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the absence of a 
current disability, the first Pond element is not satisfied.  
The veteran's claim of entitlement to service connection for 
dental trauma must therefore be denied.

Since all three elements enumerated in Pond must be shown for 
service connection to be found, further analysis as to 
whether dental trauma was manifested during service, and 
whether there is a medical nexus between the disability shown 
in service and the current disability, would not establish 
service connection.  However, for the sake of completeness, 
the Board will briefly discuss the second and third elements 
of service connection as they relate to this claim.   

Regarding an in-service event or injury, as discussed above, 
the veteran's service medical records are notable for a DA 
Form 3647, inpatient treatment record dated in February 1990, 
which revealed that the veteran had teeth #1, 16, and 32 
extracted.  It was noted that these three teeth were 
impacted.  The February 1990 record, in a box designated for 
the "source of admission/authority for admission," noted 
"from other than ER."  This record did not indicate dental 
trauma as the cause for admission or as the reason for the 
extraction of these three teeth.  A dental health record 
notes that the veteran was seen on November 19, 1991 for an 
annual examination, including a review of his medical 
history.  Similar to the February 1990 record, the November 
1991 dental record has not indicated any dental trauma.  
While the Board is reluctant to draw any conclusion from the 
absence of such information, it must also be noted that the 
veteran's service medical records are devoid of reference to 
any accident or injury in which dental trauma would be a 
residual thereof; for example, there is no evidence of 
treatment for any injuries resulting from having been kicked 
in the face.  The Board acknowledges that the veteran has in 
fact testified as to such injuries.  In this situation, 
unlike with PTSD above, the veteran is not claiming the 
dental trauma occurred while engaged in combat with the 
enemy.  Indeed, the veteran testified the event that caused 
his dental trauma occurred in the back of a truck on or near 
Fort Bragg by a fellow service-member (not the enemy).  Thus, 
the Board is not bound to accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease.  38 U.S.C.A. § 1154(b); see also 
Moreau v. Brown, 9 Vet. App. 389 (1996); aff'd, 124 F. 3d 228 
(Fed. Cir. 1997) (noting that where the veteran did not 
engage in combat or the claimed stressor is non combat-
related, the record must contain service records or other 
credible sources that corroborate his testimony as to the 
occurrence of the claimed stressor).  Additionally, the Board 
finds there are no clinical records documenting the claimed 
dental injuries, either contemporaneous with such an incident 
or compiled thereafter.  The Board must conclude that the 
second element of a service connection claim, an in-service 
injury, is not satisfied.

In the absence of any clinical findings of an in-service 
dental injury, a finding of a medical nexus is not possible, 
and indeed no such opinion has been presented.  Accordingly, 
the Board finds that service connection for dental disability 
due to trauma is not warranted. 

In view of the foregoing, therefore, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim for service connection for dental disability 
due to trauma and the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  The claim, accordingly, must 
be denied. 


ORDER

New and material evidence not having been received, the claim 
for service connection for a low back disability is not 
reopened.

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for PTSD, the 
claim is reopened, and the appeal is allowed to this extent.

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for dental disability due 
to trauma, including loss of teeth, is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) 
(2007).  VA's duty to provide a medical examination is not 
triggered unless the record contains competent evidence of a 
current disability or symptoms of a current disability, 
evidence establishing that an event, injury, or disease 
occurred in service or a diseases manifesting during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The veteran is claiming entitlement to service connection for 
a neck disability.
Regarding a current disability, a January 2003 VA outpatient 
treatment record notes a diagnosis of chronic neck pain.  The 
record also contains a March 2005 VA history and physical.  
Examination of the neck in 2005 was normal.  The Board finds 
that the clinical evidence is at least in equipoise with 
respect to a current neck disability as both clinical records 
are credible, competent, and probative.  Resolving any doubt 
in favor of the veteran, the Board finds clinical evidence of 
a current chronic neck disability.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

The record contains lay evidence related to an in-service 
event or injury.  The veteran testified that he was kicked in 
the face by another serviceman.  (T. at 11.)  He testified 
that he could not move his neck.  (Id.)  The veteran 
testified that he also injured his neck in service in 
November 1989 when a brigade command sergeant major sat on 
his back while he was performing a guerilla sit-up.  (T. at 
14-15.)  He testified that his arms gave out causing him to 
crash into the ground injuring his neck.  (T. at 15.)  The 
Board finds the veteran's testimony regarding his in-service 
events and injuries to the neck to be credible.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994) (stating that the 
veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current pain and other experienced symptoms); see also 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting 
a veteran and other persons can attest to factual matters of 
which they had first-hand knowledge, e.g., experiencing pain 
in service and witnessing events).  A service medical record, 
dated November 22, 1989, shows that the veteran was seen for 
complaints of neck pain while doing "gorilla sit-ups."  
Objective examination revealed decreased range of motion with 
pain at T3-T5.  The assessment was muscle strain to neck.  A 
July 1991 service medical record reveals the veteran was also 
seen for complaints of neck pain over the prior week.  
Examination revealed decreased range of motion.  The 
assessment was "neck strain (muscular)."

Although appellant's available service medical records 
reflect complaints of and signs for the claimed disability, 
it does not appear from the record that he has been afforded 
a VA examination addressing the etiology of his current neck 
disability as a result of active service.  See 38 C.F.R. 
§ 3.159(c)(4) (stating that a medical examination is 
necessary if the evidence of record does not contain 
sufficient competent medical evidence to decide the claim).  
Based on the foregoing and resolving any doubt in favor of 
the veteran, the Board finds that he should be afforded a VA 
examination to determine if his current neck disability is 
causally related to service, including its etiology.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination by the appropriate specialist 
to determine the current nature and 
etiology of his current neck disability.  
All necessary tests should be performed, 
to include range of motion and 
diagnostic.  The examiner is requested to 
furnish an opinion concerning whether it 
is at least as likely as not (50 percent 
or greater) that the veteran has any 
current chronic neck disability that is 
related to his military service.  The 
examiner should consider and discuss the 
veteran's service medical records dated 
in November 1989 and July 1991 showing 
complaints and treatment for neck pain.  

The claims folder should be reviewed in 
conjunction with such examination and the 
examination report should indicate that 
such a review was performed.  All 
opinions expressed should be accompanied 
by complete rationales.
 
2.  Thereafter, readjudicate the issue of 
entitlement to service connection for a 
neck disability on appeal.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2007).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


